Exhibit 99.3 UPDATE OF CHAPTER A (DESCRIPTION OF THE COMPANY'S BUSINESS)1 OF THE PERIODIC REPORT FOR 2009 ("THE PERIODIC REPORT") OF “BEZEQ” – THE ISRAEL TELECOMMUNICATION CORP. LTD. ("THE COMPANY") In this report, which contains an update of the chapter "Description of the Company’s Business" from the 2009 Periodic Report, the Company has included, concerning itself and with regard to the market, forward-looking information as defined in the Securities Law, 5728-1968 ("the Securities Law”). Such information includes, inter alia,forecasts, objectives, assessments and estimates relating to future events or matters, the realization of which is not certain and is beyond the Company’s control. Forward-looking information in this report will usually be identified specifically, or by statements such as "the Company expects", "the Company assesses", "it is the Company’s intention", and similar phrases. Forward-looking information is not proven fact and relies only on the Company’s subjective assessment, based, inter alia, on a general analysis of the information available at the time of drafting of this report, including public announcements, studies and surveys, which contained no undertaking as to the correctness or completeness of the information in them, and which were not checked independently by the Company for their correctness. The Company’s assessments vary from time to time, depending on circumstances. In addition, the occurrence and/or non-occurrence of the forward-looking information will be affected by factors that cannot be assessed in advance and are not within the Company’s control, including the risk factors that characterize its operations, the developments in the general environment, and the external factors and the regulation that affect the Company’s operations. 1. Description of General Development of Bezeq Group Operations For Section 1.1 – Group Activity and Description of its Business Development Regarding the chart describing the structure of holdings in the Company and the Company’s holdings in its subsidiaries and affiliates: for closing the transaction for sale the core control of Ap.Sb.Ar. Holdings, Ltd. (“Ap.Sb.Ar.”) to B Communications, Ltd.2 ("B Communications"), see the update to Section 1.3.1(a) below. On the purchase of shares in Walla! Communications Ltd. ("Walla") by Bezeq International, Ltd. ("Bezeq International") and a tender offer of Bezeq International to purchase additional shares in Walla and purchase of all of Bezeq International's shares in Walla by the Company, see the update to Section 1.1.2 below. The Company's policy of immediate reporting is based on considerations of quality and of quantity. In October 2010, the Company decided to the bar of quantitative materiality for immediate reporting on an event outside the corporation's business, commencing October 1, 2010. The decisions states that quantitative bar of materiality for events that affect net profit will be an effect of 5% or more on the net profit of Bezeq from continuing operations according to the most recent approved annual financial statements (approximately NIS 100 million in the annual financial statements for 2009). Section 1.1.2 – Mergers and Acquisitions D.B.S. Satellite Services (1998) Ltd. ("DBS") On June 23, 2010, the Company received notification from Eurocom D.B.S. Ltd. ("Eurocom DBS"), a shareholder in DBS, stating that Eurocom DBS had entered into agreements to purchase all the holdings and rights of other shareholders in DBS,3 and that in accordance with the Articles of Association of DBS and the DBS shareholders agreement, it is proposing that the Company exercise its right of first refusal. Subsequently, the Company gave notice that it has decided not to exercise the right of first refusal, provided that the sale of the other holdings and rights as aforesaid is completed by no later than December 31, 2010, in view of the ruling of the Supreme Court on August 20, 2009 forbidding the Company from increasing its holdings in DBS beyond 50%. To the best of the Company's knowledge, the necessary approvals for completing the agreements have not yet been obtained. 1 The update is pursuant to Article 39A of the Securities (Periodic and Immediate Reports) Regulations, 5730-1970, and includes material changes or innovations that have occurred in the Company's business in any matter which must be described in the Periodic Report. The update relates to the Company's periodic report for the year 2009, and refers to the section numbers in Chapter A (Description of the Company's Business) in that periodic report. 2 On March 16, 2010, 012 Smile Communications changed its name to B Communications Ltd. 3 The other shareholders are Gilat D.B.S. Ltd., Lidan Investment Agencies (1994) Ltd. and Polar Communications Ltd. Subsequently, Eurocom DBS also gave notice of the execution of such an agreement with Mr. Yoav Harlap and his company Naniach Ltd. Walla! Communications Ltd. ("Walla") Following the notice of Haaretz Publishing Ltd. ("Haaretz") on March 14, 2010, of its engagement in the sale of the shares it holds in Walla, on April 25, 2010 Bezeq International exercised a right of first refusal concerning Haaretz's shares in Walla, to purchase 14,807,939 shares ("the Purchased Shares") in consideration of NIS 6 per share and a total of NIS 88,847,634. Upon receipt of the Purchased Shares, Bezeq International transferred 9,902,467 of the Purchased Shares to a trustee, who will hold them for it in a blind trust, so that after the transfer, Bezeq International held 20,468,231 shares, accounting for 44.99% of the issued and paid up share capital of Walla. On September 2, 2010, Bezeq International completed the purchase of another 2,274,299 Walla shares (approximately 5% of the issued and paid up share capital of Walla) by means of a special tender offer in accordance with the Companies Law, 5759-1999 and the Securities (Tender offer) Regulations, 5760-2000, at NIS 6 per share and a total consideration of NIS 13,645,794. Subsequently, and after receipt of the approval of the Antitrust Commissioner,4 on September 21, 2010, 9,902,467 shares of Walla were transferred from the trustee back to Bezeq International, and the Company then purchased from Bezeq International all the Walla shares held by Bezeq International (a total of 32,644,997 shares) at NIS 6 per share (a total of approximately NIS 195.87 million), so that after the purchase, the Company holds 71.66% of the shares of Walla. Acquisition of Yad2 – On September 2, 2010, in an engagement agreement, Walla completed the purchase of 75% of the share capital of Coral Tel Ltd. ("Yad2"), a private company that operates the Yad2 website in consideration of NIS 117.5 million, plus a sum that will be paid to some of the sellers and will be based on the working capital of Yad2 and subject to adjustments. On this matter, see also Note 4B to the Company's consolidated financial statements for the period ended September 30, 2010, which are included in this quarterly report. Section 1.1.4 – Holdings in the Company The following are details of the rates of current holdings in the Company at September 30, 2010 and October 31, 2010, and also at full dilution (assuming exercise of all of the options allocated to Group employees). Shareholders Percentage of holdings September 30, 2010 September 30, 2010 at full dilution October 31, 2010 October 31, 2010 at full dilution B Communications (SP2), Ltd. % Amitim % The public % For Section 1.2 – Segments of Operation The operations of Walla are reported under the "Others" segment since its consolidation into the financial statements of the Group. On this matter, see Note 4(b)(1) to the consolidated financial statements of the Company for the period ended September 30, 2010, which are included in this quarterly report. 4 The approval is on terms similar to those in the approval of the prior merger. A - 2 For Section 1.3 – Investments in the Company's Equity and Transactions in its Shares Section 1.3.1(a) – Transactions in Bezeq shares – Sale of core control A. On April 14, 2010, the transaction was closed between Ap.Sb.Ar. and B Communications for the off-the-floor sale of all the Company shares owned by Ap.Sb.Ar. – 814,211,545 ordinary shares of NIS 1 par value each, constituting on that date approximately 30.44% of the Company’s issued and paid up share capital. According to information provided to the Company, the transaction was closed after all preconditions to the agreement, including the regulatory approval required by law, were met. These include the following: 1. Approval of the Ministry of Communications for the transaction (including grant of control permits). The approval was made conditional on compliance with several conditions, whose principle points are that transactions for the purchase of end-user equipment between the Eurocom Group5 and Pelephone be considered extraordinary transactions pursuant to Section 270(4) of the Companies Law and require, in addition to the internal approval process within Pelephone, an approval process in the Company; discussions of the matter by the Company’s Board of Directors must be documented in detailed, comprehensive minutes and submitted to the scrutiny of the Director General of the Ministry of Communications (these two conditions were applied also to DBS, with regard to purchase of satellite end-equipment, see Section 5.17.3 below); Eurocom Group will not transfer to Pelephone information relating to supplies of products and services to its competitors; an employee of Nokia Cellular Communications Ltd. may not serve as a director of Pelephone and an employee of Pelephone may not serve as a director of Nokia Cellular Communications, Ltd. 2. Approval of the Antitrust Commissioner, which was made conditional on compliance with several conditions, mainly the imposition of a prohibition on Eurocom Group6 from involvement in the decision on commercial conditions that a cellular company purchasing handsets from Eurocom Cellular Communications, Ltd. offers to consumers in Israel, other than participation in their financing, and obliging Eurocom Group to sell its holdings in DBS. Until completion of this sale, Eurocom Group must transfer its shares in DBS to a trustee who will act as owner of the shares and use its authority and/or rights to the best of its judgment for the benefit of DBS alone. 3. Approval the Prime Minister and the Minister of Communications in accordance with the provisions of the Communications (Telecommunications and Broadcasts) Law, 5742-1982, and the provisions of the Communications (Telecommunications and Broadcasts) (Determination of an essential service provided by Bezeq, The Israel Telecommunication Corp. Ltd) Order, 5767-1997. Purchase of the shares in the Company was contracted through B Communications (SP2) Ltd., a private company, registered in Israel, wholly owned and controlled by B Communications (SP1) Ltd. which is wholly owned and controlled by B Communications, Ltd. which is an Israeli public company registered both on the Tel Aviv Stock Exchange and on NASDAQ. The controlling shareholder in B Communications is Internet Gold – Gold Lines, Ltd., which is owned and controlled by Eurocom Communications, Ltd. For additional information on the closing of the transaction and on those who have become interested parties in the Company as a result of the transaction, see the Company's supplementary immediate report on an event or matter not in the ordinary course of the corporation’s business, dated April 14, 2010, and the immediate report of the same date concerning the parties who have become interested parties in the Company by virtue of their holdings. B. On the matter of approval of transactions with the B Communications Group – After the transfer of control in the Company, the competent bodies of the Company approved various engagements of the Company and its subsidiaries7 with B Communications Group, including extraordinary transactions. Such transactions are approved from time to time in accordance with the needs of the Company and its subsidiaries, and are duly reported to the public. 5 For this matter, “Eurocom Group” means all of the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. with the exception of the Company, Pelephone Communications Ltd., Bezeq International Ltd. and B.I.P. Communications Solutions LP, as well as the employees of Bezeq and the aforementioned corporations, who do not work in other companies in the Group. 6 For this matter, “Eurocom Group” means all the corporations controlled, directly or indirectly, by Eurocom Holdings (1979) Ltd. and/or Eurocom Media-Net Holdings, Ltd., as well as and any person associated with these corporations, with the exception of the Company and companies in which the Company holds more than 50% of the shares. 7 On approval of engagements of the subsidiaries Pelephone Communications Ltd., Bezeq International Ltd. and Bezeq On Line Ltd. and of DBS – the approval in the Company is given after approval of the transactions by the competent bodies of those companies. A - 3 Section 1.3.2 – Employee stock option plans A. Regarding the 2007 employee stock options plan, in light of the expectation that the exercise price of the options will fall below the nominal value of Company's share (NIS 1) as a consequence of adjusting the exercise price of the options for the distribution of a dividend – On March 18, 2010 the Board Of Directors of the Company gave its approval for the Company to convert part of the premium registered in the Company's books to share capital, in an amount equal to the difference between the nominal value of the share and the exercise price of the options that would be exercised in this plan, up to a total not exceeding NIS 22,469,081. Conversion of the premium to share capital will be recorded on the Company’s books against the actual exercise of options at the time of exercise. B. Regarding the November 2007 stock options plan for managers and senior employees of the Group – On March 3, 2010, after publishing its financial statements for 2009, the Company published an updated outline of the securities offered to employees. For Section 1.4 – Distribution of Dividends. Section 1.4.2 – Distribution of a dividend On April 8, 2010 the Company’s General Meeting of shareholders resolved (following the recommendation of the Company’s Board of Directors from March 2, 2010) to distribute a cash dividend to the shareholders of the Company in the total sum of NIS 2,453 million, which were, at the determining date for the distribution (April 15, 2010) NIS 0.9170679 per share and 91.70679% of the Company’s issued and paid up capital. The dividend was paid on May 3, 2010. On September 12, 2010, the general meting of the shareholders of the Company (following the recommendation of the Board of Directors of the Company on August 2, 2010) approved the distribution of a cash dividend to the shareholders of the Company in the amount of NIS 1,280 million, which at the date of record (September 20, 2010) constituted NIS 0.4780459 per shares and 47.80459% of the issued and paid up capital of the Company. The dividend was paid on October 7, 2010. Distributable retained earnings at the date of the report – NIS 588 million (surpluses accumulated in the past two years after deduction of prior distributions). A - 4 For Section 1.5 – Financial Information on Segments of Operation of Bezeq Group Section 1.5.4 – Principal results and operational data A. Bezeq Fixed-line (the Company’s activity as domestic operator) (NIS millions except where stated otherwise) Q3 2010 Q2 2010 Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit Depreciation and amortization EBITDA (Earnings before interest, taxes, depreciation and amortization) Cash flows from operating activities Payments for investment in property, plant & equipment and intangible assets Proceeds from sale of property, plant & equipment 48 26 15 9 19 9 49 Number of active subscriber lines at end of period (in thousands) Average monthly revenue per line (NIS)* 82 81 80 82 83 81 81 No. of outgoing minutes (in millions) No. of incoming minutes (in millions) Number of broadband internet subscribers at end of period (in thousands) Average monthly revenue per broadband internet subscriber (NIS) 79 75 75 72 72 69 68 * Not including revenue from data transmission and communication services, internet services, services to communication operators, contract work and others. B. Pelephone(NIS millions except where stated otherwise) Q3 2010 Q2 2010 Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit Depreciation and amortization EBITDA (Earnings before interest, taxes, depreciation and amortization) Net profit Cash flows from operating activities 55 Payments for investment in property, plant and equipment and intangible assets 99 92 Number of subscribers at end of period (in thousands) Average monthly minutes of use (MOU) per subscriber Average monthly revenue per user (ARPU) (NIS) Number of 3G subscribers at end of period (in thousands) % revenue from value added services and content out of revenue from cellular services (%) % A - 5 C. Bezeq International (NIS millions except where stated otherwise) Q3 2010 Q2 2010 * Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit 70 62 67 66 68 60 Depreciation and amortization 23 24 23 23 21 21 20 EBITDA (Earnings before interest, taxes, depreciation and amortization) 93 84 89 88 88 80 Net profit 53 46 49 51 56 44 Cash flows from operating activities 75 66 59 72 82 83 84 Payments for investment in property, plant and equipment and intangible assets ** 30 33 37 39 33 26 21 * The results do not include the activities of Walla, but do include one-time profit generated in the second quarter of 2010 from the consolidation of Walla's operations in the financial statements of Bezeq International, and additional profit in the third quarter of 2010 in respect of the sale of Walla to Bezeq. ** The item also includes long-term investments in assets. D. DBS (NIS millions except where stated otherwise) Q3 2010 Q2 2010 Q1 2010 Q4 2009 Q3 2009 Q2 2009 Q1 2009 Revenue Operating profit 72 7 59 63 61 59 66 Depreciation and amortization 68 68 64 63 59 56 57 EBITDA (Earnings before interest, taxes, depreciation and amortization) 75 Net profit ) ) (8
